Name: Council Decision 2013/698/CFSP of 25Ã November 2013 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade
 Type: Decision
 Subject Matter: cooperation policy;  trade policy;  information and information processing;  international security;  defence
 Date Published: 2013-11-30

 30.11.2013 EN Official Journal of the European Union L 320/34 COUNCIL DECISION 2013/698/CFSP of 25 November 2013 in support of a global reporting mechanism on illicit small arms and light weapons and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 26(2) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 13 December 2003, the European Council adopted a European Security Strategy identifying five key challenges to be faced by the Union: terrorism, the proliferation of weapons of mass destruction, regional conflicts, State failure and organised crime. The consequences of the illicit manufacture, transfer and circulation of conventional weapons, including small arms and light weapons (hereinafter referred to as SALW), and their excessive accumulation and uncontrolled spread are central to four of these five challenges. They fuel insecurity in sub-Saharan Africa, the Middle East and many other regions of the world, exacerbating conflict and undermining post-conflict peace building, thus posing a serious threat to peace and security. (2) On 15 and 16 December 2005, the Council adopted the EU Strategy to combat the illicit accumulation and trafficking of SALW and their ammunition (hereinafter referred to as EU SALW Strategy), which sets the guidelines for EU action in the field of SALW. That Strategy identifies Africa as the continent most affected by the illicit accumulation and spread of SALW. It also acknowledges that the problem of transfers of SALW to sub-Saharan Africa cannot be isolated from that of the sources of the transfers and states that particular attention should be paid to the ways and means by which SALW are disseminated in Africa, including illegal brokering and transport. (3) The EU SALW Strategy also asserts that the Union should strengthen and support the machinery for sanctions monitoring and support the strengthening of export controls as well as the promotion of Council Common Position 2008/944/CFSP (1) by, inter alia, promoting measures to improve transparency. (4) With the United Nations Programme of Action to Prevent, Combat and Eradicate the Illicit Trade in SALW in All Its Aspects (hereinafter referred to as UN Programme of Action), adopted on 20 July 2001, all UN Member States have undertaken to prevent illicit trafficking in SALW, or their diversion to unauthorised recipients and, in particular, to take into account the risk of diversion of SALW into the illegal trade when assessing applications for export authorisations. (5) On 8 December 2005, the United Nations General Assembly adopted an International Instrument to Enable States to Identify and Trace, in a Timely and Reliable Manner, Illicit SALW. (6) The 2007 Joint Africa-EU Strategic Partnership defines the prevention of the illicit trade in and excessive accumulation of SALW as an area for action through enhancing capacity, networking, cooperation and exchange of information. (7) At the 2012 Second Review Conference on the UN Programme of Action, all UN Member States reaffirmed their commitment to prevent illicit trafficking in SALW, including their diversion to unauthorised recipients, as well as their commitments contained in the UN Programme of Action relating to the assessment of applications for export authorisations. (8) On 2 April 2013, the General Assembly of the United Nations adopted the text of the Arms Trade Treaty (ATT). The objective of the Treaty is to establish the highest possible common international standards for regulating or improving the regulation of the international trade in conventional arms, to prevent and eradicate the illicit trade in conventional arms and to prevent their diversion. The Union should support all UN Member States in implementing effective arms transfer controls in order to ensure that the ATT, upon its entry into force, is as effective as possible, in particular as regards the implementation of Article 11 thereof. (9) The Union therefore wishes to finance a global reporting mechanism on illicit SALW and other illicit conventional weapons and ammunition to reduce the risk of their illicit trade in order to contribute to the achievement of the goals described above, HAS ADOPTED THIS DECISION: Article 1 With a view to the implementation of the EU SALW Strategy and the promotion of peace and security, the project activities to be supported by the Union shall have the following specific objectives:  creation of an accessible and user-friendly global information management system on diverted or trafficked SALW and other diverted or trafficked conventional weapons and ammunition (iTrace) in order to provide policy-makers, conventional arms control experts and conventional arms export control officers with relevant information and enable them to develop effective, evidence-based strategies and projects against the illicit spread of SALW and of other conventional weapons and ammunition,  conducting in-field research into SALW and other conventional weapons and ammunition circulating in conflict-affected areas and uploading all collected evidence onto the information management system,  centralising existing policy-relevant documentation on transfers of SALW and of other conventional weapons and ammunition in the global information management system, including national arms export reports, country reports to the UN Register of Conventional Arms and the UN Programme of Action on the Illicit Trade in SALW, the texts of national, regional and international instruments, and reports of illicit SALW and other illicit conventional weapons and ammunition transfers compiled by UN sanctions monitoring groups, civil society organisations and the international news media,  increasing awareness by outreach on the findings of the project, promoting the purpose and available functions of iTrace to international and national policy makers, conventional arms control experts and arms export licensing authorities, and enhancing international capacity to monitor the illicit spread of SALW and of other conventional weapons and ammunition as well as to assist policy makers in identifying priority areas for international assistance and cooperation and to reduce the risk of diversion of SALW and of other conventional weapons and ammunition. Outreach initiatives will also be designed to coordinate information sharing and build sustainable partnerships with individuals and organisations capable of generating information that can be uploaded onto the iTrace system,  providing key policy issue reports, drawn from the data generated by field investigations and presented on the iTrace system, about specific areas deserving international attention, including major trafficking patterns of SALW and other conventional weapons and ammunition, and the regional distribution of trafficked weapons and ammunition. The Union shall finance this project, a detailed description of which is set out in the Annex to this Decision. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (HR) shall be responsible for implementing this Decision. 2. The technical implementation of the project referred to in Article 1 shall be carried out by Conflict Armament Research Ltd (CAR). 3. CAR shall perform its tasks under the responsibility of the HR. For this purpose, the HR shall enter into the necessary arrangements with CAR. Article 3 1. The financial reference amount for the implementation of the project referred to in Article 1 shall be EUR 2 320 000. The total estimated budget of the overall project shall be EUR 2 416 667, which shall be provided through co-financing by CAR. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the financial reference amount referred to in paragraph 1. For this purpose, it shall conclude the necessary agreement with CAR. The agreement shall stipulate that CAR has to ensure the visibility of the Unions contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of that agreement. Article 4 1. The HR shall report to the Council on the implementation of this Decision on the basis of regular quarterly reports prepared by CAR. These reports shall form the basis of the evaluation carried out by the Council. 2. The Commission shall report on the financial aspects of the project referred to in Article 1. Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 24 months after the date of conclusion of the agreement referred to in Article 3(3). However, it shall expire six months after the date of its entry into force if no agreement has been concluded within that period. Done at Brussels, 25 November 2013. For the Council The President D. PAVALKIS (1) Council Common Position 2008/944/CFSP of 8 December 2008 defining common rules governing control of exports of military technology and equipment (OJ L 335, 13.12.2008, p. 99). ANNEX iTrace Global Reporting Mechanism on SALW and other Conventional Arms and Ammunition 1. Background and rationale for CFSP support 1.1. This Decision builds on successive Council Decisions to combat the destabilising impact of the diversion and trafficking of SALW and of other conventional weapons. The illicit proliferation of SALW and of other conventional weapons and ammunition is a major factor undermining State stability and exacerbating conflicts, which poses a serious threat to peace and security. As stated in the EU SALW Strategy, Africa remains the continent most affected by the impact of internal conflicts, which are aggravated by the destabilising influx of SALW. The sheer number of African peacekeeping operations and arms embargos clearly illustrates the scale of the threat posed to African States by the illicit accumulation and spread of SALW and other conventional weapons. Other regions of the world, including certain parts of Latin and Central America, Central and Eastern Asia, the Balkans and the Middle East are similarly affected by illicit SALW and other illicit conventional weapons proliferation. The international community currently lacks vital monitoring and diagnostic capacity in the field of combating illicit SALW and other illicit conventional weapons proliferation. This stems from three linked factors. Firstly, most conventional weapons trafficking takes place via land and in conflict-affected regions where on-the-ground monitoring is scarce. Secondly, existing monitoring capacity is weakly connected with UN sanctions monitoring groups, peacekeeping missions and non-governmental organisations operating in relative isolation from one another, and the available information from them is fragmented. Thirdly, limited and uncoordinated monitoring fails to provide policy makers with the information necessary to formulate effective counter-proliferation policies. This Decision aims to provide policy makers, arms control experts and arms export control officers with systematically compiled, relevant information, which will enable them to develop effective, evidence-based counter-proliferation strategies against the illicit spread of SALW and of other conventional weapons and their ammunition in order to improve international and regional security. It will thus support them to combine a successful reactive strategy with adequate preventive action to tackle illegal supply and demand, and to ensure effective conventional arms control in third countries. 1.2. This Decision provides for the creation of a publicly accessible online system, which will track illicit SALW and other illicit conventional weapons and ammunition, plotting specific weapon types, suppliers, transfer vectors and illegal recipients (iTrace). Focused on conflict-affected regions, iTrace will serve as a global reporting mechanism that will enable national governments to monitor trafficking in SALW and in other conventional weapons and ammunition and diagnose cases of diversion. It will be the first global mechanism to systematically monitor the trafficking of SALW and of other conventional weapons and ammunition, and thus assist in identifying adequate measures to reduce the risk of their diversion and trafficking. Once the Arms Trade Treaty (ATT) has entered into force, it will also help monitor the implementation of the ATT, provide comprehensive information in support of ATT implementation reviews and strengthen the capacity of national governments to anticipate the impact of arms export licensing decisions. This Decision provides for the adaptation of sophisticated information management software, the development of a fully searchable online portal to map illicit arms transfers geospatially, and a programme of field investigations which will populate iTrace with real-time evidence of illicit arms transfers. The decision also provides for the review and verification of existing evidence on arms trafficking which will be uploaded onto iTrace. 2. Overall objectives The Action described below will support the international community in combating the destabilising impact of the diversion and trafficking of SALW and of other conventional arms and ammunition. It will provide policy makers, arms control experts and arms export control officers with relevant information, which will enable them to develop effective, evidence-based counter-proliferation strategies against the illicit spread of SALW and of other conventional weapons and ammunition in order to improve international and regional security. Specifically, the Action will provide: (a) concrete information on the trafficking of SALW and of other conventional weapons required to monitor more effectively the implementation of the UN Programme of Action on the Illicit Trade in SALW; (b) concrete information to strengthen the implementation of the International Tracing Instrument; (c) concrete information to track major routes and entities involved in the supply of SALW and of other conventional weapons and ammunition into conflict-affected regions or to international terrorist organisations and to provide evidence of groups and individuals engaged in illicit trade, in support of national legal proceedings; (d) the possibility of enhancing cooperation between relevant UN organs, missions and other international organisations, in the field of tracing SALW and other conventional weapons, and of providing information directly in support of existing monitoring mechanisms, including INTERPOL iARMS; (e) relevant information to identify priority areas for international cooperation and assistance to combat effectively the diversion and trafficking of SALW and of other conventional weapons and ammunition, such as funding for projects with regard to stockpile security and/or border management; (f) a mechanism to assist in monitoring the implementation of the ATT upon its entry into force, specifically to detect the diversion of transferred conventional weapons as well as to assist Governments in appraising the risk of diversion prior to the export of conventional arms, specifically the risk of diversion within the buyer country or re-export under undesirable conditions. 3. Long-term project sustainability and outcomes The Action will establish a durable framework for the sustained monitoring of the illicit spread of SALW and of other conventional weapons and ammunition. It is expected to enhance fundamentally existing arms-related information and to support significantly the targeted development of effective conventional arms control and arms export control policies. Specifically, the project will: (a) develop an information management system that will ensure long-term (minimum 10 years) collection and analysis of illicit conventional weapons data; (b) provide conventional arms control policy makers and experts with a tool to define more effective strategies and priority areas for assistance and cooperation (for example, by identifying sub-regional or regional cooperation, coordination and information-sharing mechanisms that need to be established or strengthened, by identifying insecure national stockpiles, illegal transfer routes, weak border controls, and insufficient law enforcement capacities); (c) have the in-built flexibility to generate policy relevant information, regardless of rapidly changing policy requirements; (d) substantially increase the efficacy of international arms monitoring organisations and individuals by providing an information sharing mechanism of continually expanding scope. 4. Description of Action 4.1. Project 1: Creation of the iTrace global arms tracking information management system and online mapping portal 4.1.1. Project objective The project will develop the software necessary to process, validate and map information on diverted or trafficked SALW and other conventional weapons and ammunition. The Dfuze Information Management System, which is already in service with several national police and intelligence services, will be adapted to process weapon-specific information. The system also offers organisational network analysis for the purposes of monitoring the weapons trafficking activities of terrorist groups and criminal organisations, including financial linkages. The Dfuze systems geospatial mapping functions will be extensively revised to provide iTraces searchable, public access, online mapping portal and associated download functions. 4.1.2. Project activities The following activities will be undertaken in the framework of this project: (a) the acquisition of server, computing and network infrastructure required to run the iTrace global SALW and other conventional weapons and ammunition tracking information management system and online mapping portal; (b) the purchase and revision of the Dfuze Information Management System, specifically the re-categorisation of data entry fields and creation of iTraces online mapping portal. 4.1.3. Project results The project will: (a) allow any online user to browse a particular location, country, region or continent of the world; (b) identify and deliver visual evidence of diverted or trafficked SALW and other conventional weapons and ammunition in that location, country, region or continent; (c) plot dates of transfer, illicit supply routes and traffickers involved for any one item (among thousands) of trafficked SALW and other conventional weapons and ammunition on an online world map; (d) automatically retrieve similar cases (SALW and other conventional weapons or ammunition of the same type, country of manufacture or production series) and plot these items, and their locations, on an online world map; (e) identify and map linkages between types of diverted or trafficked SALW and other conventional weapons and ammunition, or international trafficking organisations; (f) generate comprehensive reports (for example the scale of diversion in a given country or the origin of diverted conventional weapons), which will be delivered in PDF format; (g) host, by country and globally, existing policy-relevant documentation on transfers of SALW and of other conventional weapons and ammunition, including national arms export reports, country reports to the UN Register of Conventional Arms and the UN Programme of Action on the Illicit Trade in SALW, the text of relevant national, regional and international instruments; and reports of illicit SALW and other illicit conventional weapons and ammunition transfers compiled by UN sanctions monitoring groups, civil society organisations and the international news media; (h) link seamlessly to INTERPOL iARMS, which will enable INTERPOL to cross-compare crime weapons in the iARMS system with iTrace-generated information on conflict weapons; (i) produce risk assessment reports, of predefined format, to support conventional arms control experts in identifying priority areas for improvement, assistance and cooperation, and to assist national arms export licensing authorities in recognising concrete diversion risks. 4.1.4. Project implementation indicators The project will establish a free, public access, online mapping system, with no restrictions on potential beneficiaries. 4.1.5. Project beneficiaries Once populated (see Sections 4.2 and 4.3), iTrace will provide comprehensive information explicitly targeted at, but not limited to national arms control policy makers, arms export licensing agencies, regional and international organisations (including UN sanctions monitoring groups, UN peacekeeping missions, United Nations Office on Drugs and Crime (UNODC), United Nations Office for Disarmament Affairs (UNODA) and INTERPOL), non-governmental research organisations (including Bonn International Center for Conversion (BICC), Group for Research and Information on Peace (GRIP), Stockholm International Peace Research Institute (SIPRI), and Small Arms Survey), advocacy organisations (including Amnesty International and Human Rights Watch) and the international news media. 4.2. Project 2: Field investigations and retrospective research required to populate the iTrace system with real-time documentary evidence of the diversion and trafficking of SALW and of other conventional weapons and ammunition, and other relevant information. 4.2.1. Project objective The project will conduct in-field research into SALW and other conventional weapons and ammunition circulating in conflict-affected areas. The project is a pilot initiative, which aims to confirm the utility of the iTrace system by generating up-to-date information on the diversion and trafficking of SALW and of other conventional weapons and ammunition in sub-Saharan rim countries. It will encompass, within its scope, several countries of particular concern to EU Member States, including, for instance, the Central African Republic, Libya, Mali, Niger, South Sudan, Sudan and Somalia. In addition, the project will carry out retrospective research to populate the iTrace system with verified, existing information on relevant transfers gathered from organisations other than CAR. 4.2.2. Project activities The following activities will be undertaken in the framework of this project: (a) the deployment of qualified arms experts to conduct in-field analysis of illicit SALW and other illicit conventional weapons, ammunition and related materiel recovered from armed conflicts in States of the sub-Saharan rim; (b) the analysis, review and verification of documented evidence on illicit SALW and other illicit conventional weapons, ammunition and their users, including, inter alia, photographs of weapons, their component parts and internal and external markings, packaging; associated shipping documentation and the results of field investigations (users, supplies and transfer routes); (c) the review and verification of recent historical evidence on relevant transfers of SALW and of other conventional weapons and ammunition gathered by organisations other than CAR, including reports by UN sanctions monitoring groups, civil society organisations, and the international news media; (d) the uploading of all collected and reviewed evidence onto the iTrace information management system and online mapping portal; (e) the identification and support of local partners to ensure sustained data collection in support of iTrace throughout the duration of the proposed Action and beyond; (f) the liaison with EU Governments to predefine national points of contact, and a coordination mechanism, in order to clarify the scope of CARs investigations, and alleviate possible conflicts of interest, in advance of its investigations. The project will be implemented incrementally over the full two-year iTrace project period. 4.2.3. Project results The project will: (a) document, in situ, the physical evidence of diverted or trafficked SALW and other conventional weapons and ammunition in conflict-affected regions of the sub-Saharan rim; (b) verify and develop illicit trafficking cases from evidence gathered by CAR, and organisations other than CAR, on diverted or trafficked SALW and other conventional weapons and ammunition across all regions; (c) provide concrete visual evidence of diverted or trafficked SALW and other conventional weapons and ammunition, including photographs of items, serial numbers, factory marks, boxes, packing lists, shipping documents and end-user certification; (d) generate textual accounts of illicit activity, including trafficking routes, actors involved in diversion or illicit transfer and assessments of contributing factors (including ineffective stockpile management and security and deliberate, state-orchestrated illicit supply networks); (e) upload the aforementioned evidence onto the iTrace information management system and online mapping portal for full public dissemination. 4.2.4. Project implementation indicators Up to 30 field deployments (including extended deployment where required) throughout the two-year period to generate evidence to upload onto the iTrace information management system and online mapping portal. 4.2.5. Project beneficiaries Please see Section 4.1.5 above for a full list of beneficiaries, which is identical for all projects listed within this decision. 4.3. Project 3: Stakeholder outreach and international coordination 4.3.1. Project objective The project will showcase the benefits of iTrace to international and national policy makers, conventional arms control experts and arms export licensing authorities. Outreach initiatives will also be designed to coordinate information sharing and build sustainable partnerships with individuals and organisations capable of generating information that can be uploaded onto the iTrace system. 4.3.2. Project activities The following activities will be undertaken in the framework of this project: (a) CAR staff presentations to two, Brussels-based conferences. Staff presentations will be designed to showcase iTrace, with an emphasis on 1) its concrete benefits for assisting in monitoring the implementation of the UN Programme of Action and the ATT; 2) its utility in identifying priority areas for international assistance and cooperation; and 3) its utility as a risk assessment profiling mechanism for arms export licensing authorities; (b) CAR staff presentations at a range of international conferences (EU, UN, OSCE and regional organisations, including African Union, Economic Community Of West African States (ECOWAS) and the Regional Centre on Small Arms in the Great Lakes Region, the Horn of Africa, and Bordering States (RECSA)). Staff presentations will be designed to showcase iTrace to policy makers, to encourage and develop sustainable partnerships with individuals and organisations capable of generating information that can be uploaded onto the iTrace system, as well as to assist policy makers in identifying priority areas for international assistance and cooperation. The project will be implemented over the full two-year iTrace project period. 4.3.3. Project results The project will: (a) promote the utility of iTrace with national and international policy makers working to implement SALW and other conventional arms control and arms export control agreements (UN Programme of Action and ATT), and evaluate their implementation; (b) provide relevant information to assist policy makers and conventional arms control experts in identifying priority areas for international assistance and cooperation and devising effective counter-proliferation strategies; (c) provide arms export licensing authorities with in-depth information on iTrace and its risk assessment utility, in addition to providing an avenue for feedback and system enhancement; (d) further network an expanding group of SALW and other conventional arms control experts involved in conducting in situ investigations into the diversion and trafficking of conventional weapons and ammunition; (e) raise the public profile of tracing SALW and other conventional weapons and ammunition as a means to assist in monitoring the implementation of the UN Programme of Action, the ATT and other international and regional arms control and arms export control instruments. 4.3.4. Project implementation indicators Up to 12 conferences attended by CAR staff, of which two will include conferences held in Brussels. All conferences will include presentations of iTrace. Conference agendas and brief summaries will be included in the final report. 4.3.5. Project beneficiaries Please see Section 4.1.5 above for a full list of beneficiaries, which is identical for all projects listed within this decision. 4.4. Project 4: iTrace policy reports 4.4.1. Project objective The project will provide key policy issue reports, drawn from the data generated by field investigations and presented on the iTrace system. The reports will be designed to highlight specific areas of international concern, including major trafficking patterns of SALW and of other conventional weapons and ammunition, the regional distribution of trafficked weapons and ammunition, and priority areas for international attention. 4.4.2. Project activities In-depth analysis leading to the compilation, review, editing and publication of four iTrace policy reports. 4.4.3. Project results The project will: (a) produce four reports, each profiling a separate issue of international concern; (b) ensure the distribution of iTrace policy reports to all EU Member States; (c) devise a targeted outreach strategy to ensure maximum global coverage; (d) sustain the visibility of the Action in the policy arena and international news media by, inter alia, presenting illicit weapons information of topical concern; providing policy relevant analysis in support of ongoing arms control processes and tailoring reports to provide maximum international news media interest. 4.4.4. Project implementation indicators Four online iTrace policy reports produced throughout the duration of the proposed Action and distributed globally. 4.4.5. Project beneficiaries Please see Section 4.1.5 above for a full list of beneficiaries, which is identical for all projects listed within this decision. 5. Locations The location for Project 1 will be the United Kingdom. The project recognises that the required results of in-field investigations cannot be replicated remotely and Project 2 will necessitate extensive field deployment of conventional arms experts to countries in the sub-Saharan rim. These deployments will be assessed on a case-by-case basis, with reference to security, access and the availability of information. CAR already has established contacts or ongoing projects in many of the sub-Saharan rim countries concerned. Project 3 will be conducted at international conferences worldwide to ensure maximum project visibility. Project 4 will be compiled in the United Kingdom. 6. Duration The total estimated duration of the combined projects is 24 months. 7. Implementing entity and EU visibility 7.1. The technical implementation of this Decision will be entrusted to CAR. CAR will perform its task under the responsibility of the HR CAR emerged out of a growing network of arms investigators, which has pioneered conventional weapons and ammunition identification and tracing since 2006. It is the only organisation, outside of the UN system, dedicated exclusively to identifying and tracing conventional weapons, ammunition and related materiel, on the ground, in contemporary armed conflicts and its scope of operations is far wider than the fields of activity of UN Monitoring Groups, which are focused only on sanctioned states. Its operations are also more specialised than those of existing non-governmental arms control organisations, such as BICC, GRIP, SIPRI and the Small Arms Survey (SAS). Created in consultation (1) with the aforementioned organisations, CAR fills an important gap in their research and analysis activities. This is because they tend to focus either on compiling macro-level research (trade statistics analysis and generating information on trafficking from third parties) or mid-level work in specific countries (often involving armed violence surveys, which are not focused on weapons per se). In contrast to these organisations, CAR focuses exclusively on identifying and tracing weapons on the ground. This individual case study approach, and the technical capacity required to implement it, is essential for comprehensively mapping the diversion of conventional arms into and within countries in conflict, which is currently not sufficiently monitored by the international community. To do this, CAR sends small teams of investigators, with 10 or more years of weapons-specific expertise, into conflict-affected areas to examine and document illicit weapons in situ. CAR also works to assist, coordinate and verify investigations by UN Sanctions Monitors, UN mission personnel, journalists and independent researchers working on the ground. These core competencies are the only way to generate the detailed, weapon-specific information necessary to populate a global reporting system on illicit SALW and other conventional arms, such as iTrace. 7.2. EU Visibility CAR shall take all appropriate measures to publicise the fact that the Action has been funded by the European Union. Such measures will be carried out in accordance with the Commission Communication and Visibility Manual for EU External Actions laid down and published by the European Commission. CAR will thus ensure the visibility of the Union contribution with appropriate branding and publicity, highlighting the role of the Union, ensuring the transparency of its actions, and raising awareness of the reasons for the Decision as well as Union support for the Decision and the results of this support. Material produced by the project will prominently display the Union flag in accordance with Union guidelines for the accurate use and reproduction of the flag. 8. Reporting CAR will thus prepare regular reports quarterly. (1) CAR consulted BICC, GRIP, SAS and SIPRI extensively throughout the conceptual design of the iTrace project. All four organisations state that they a) do not have the technical capacity to conduct this kind of project, b) for them to do so would entail a radical revision of their research agendas and the hiring of expert staff and c) that iTrace would greatly support their research by providing a missing field-based mapping component to complement existing at a distance arms trade monitoring approaches.